           Case 1:19-cv-01672-GLR Document 116 Filed 05/21/21 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

 MAYOR AND CITY COUNCIL OF
 BALTIMORE,

                        Plaintiff,
                                                        Case No. 1:19-cv-01672-GLR
                v.

 XAVIER BECERRA, in his official capacity as
 SECRETARY OF HEALTH AND HUMAN
 SERVICES; and U.S. DEPARTMENT OF
 HEALTH AND HUMAN SERVICES,1

                        Defendants.


                                     JOINT STATUS REPORT

       The parties submit this joint status report pursuant to this Court’s February 10, 2021 order,

ECF No. 115, to provide an update regarding the status of related appellate proceedings.2

       As the parties reported in their February 8, 2021 joint status report, Defendants filed notices

of appeal to the United States Court of Appeals for the Second Circuit of the final judgments in

the United States District Court for the Southern District of New York that vacated the rule that

Plaintiff challenges in this case. See State of New York v. U.S. Dep’t of Health & Human Servs.,

No. 1:19-cv-4676-PAE, Notice of Appeal, ECF No. 255 (S.D.N.Y) (New York); Planned

Parenthood Fed’n of Am., Inc. v. Azar, No. 1:19-cv-5433-PAE, Notice of Appeal, ECF No. 123

(S.D.N.Y.) (Planned Parenthood); Nat’l Family Planning & Reproductive Health Ass’n v. Azar,

No. 1:19-cv-5435-PAE, Notice of Appeal, ECF No. 129 (S.D.N.Y) (NFPRHA). Intervenors in


       1
        Secretary Becerra has been automatically substituted for former Acting Secretary
Cochran pursuant to Federal Rule of Civil Procedure 25(d).
       2
         The parties acknowledge that the Court ordered them to file the instant status report by
May 11, 2021, and the parties apologize to the Court for the delay, which resulted from an
oversight.
          Case 1:19-cv-01672-GLR Document 116 Filed 05/21/21 Page 2 of 3



the Southern District of New York litigation also filed notices of appeal. See New York, Notice

of Appeal, ECF No. 254; Planned Parenthood, Notice of Appeal, ECF No. 122; NFPRHA, Notice

of Appeal, ECF No. 128. The Second Circuit scheduled oral argument in the two consolidated

cases for March 16, 2021. However, on February 5, 2021, the Second Circuit granted Defendants’

consent motion to remove the cases from its oral argument calendar and to place the appeals in

abeyance while new leadership at the U.S. Department of Health & Human Services evaluates the

issues the cases present. The Second Circuit directed Defendants to file stay status letters every

thirty days. Defendants filed the most recent of those letters on May 7, 2021, indicating that HHS

leadership is still in the process of arriving at HHS and that HHS is reassessing the issues in the

cases.

         Defendants also appealed to the United States Court of Appeals for the Ninth Circuit,

seeking review of the final judgment in the United States District Court for the Eastern District of

Washington vacating the challenged rule on November 21, 2019, Washington v. Azar, No. 2:19-

CV-00183-SAB (E.D. Wash.) (Washington), as well as of the final judgments entered in three

cases in the United States District Court for the Northern District of California where the court

also vacated the challenged rule, City & County of San Francisco v. Azar, No. 3:19-cv-2405-WHA

(N.D. Cal.) (San Francisco); California v. Azar, No. 3:19-cv-2769-WHA (N.D. Cal.) (California);

County of Santa Clara v. U.S. Dep’t of Health & Human Servs., No. 3:19-cv-2916-WHA (N.D.

Cal.) (Santa Clara). The Ninth Circuit initially scheduled oral argument for February 8, 2021 but

removed the consolidated cases from its argument calendar upon Defendants’ motion. On March

30, 2021, in light of new leadership at HHS, Defendants requested that the appeal remain in

abeyance and that they be permitted to file another status report by June 1, 2021. The Ninth

Circuit granted Defendants’ request on March 31.

                                                 2
        Case 1:19-cv-01672-GLR Document 116 Filed 05/21/21 Page 3 of 3



Dated: May 21, 2021                             Respectfully submitted,

By: /s/ Jane Lewis                              BRIAN M. BOYNTON
                                                Acting Assistant Attorney General
Jane Lewis #20981
Assistant Solicitor                         MICHELLE R. BENNETT
BALTIMORE CITY                              Assistant Branch Director
DEPARTMENT OF LAW
City Hall, Room 109                         /s/ Bradley P. Humphreys
100 N. Holliday Street Baltimore, MD 21202 BRADLEY P. HUMPHREYS
Tel: (443) 388-2190                         (D.C. Bar No. 988057)
jane.lewis@baltimorecity.gov                Trial Attorney, U.S. Department of Justice
                                            Civil Division, Federal Programs Branch
Arun Subramanian (admitted pro hac vice)    1100 L Street, N.W.
Seth Ard (admitted pro hac vice)            Washington, D.C. 20005
Elisha Barron (admitted pro hac vice)       Phone: (202) 305-0878
Ryan C. Kirkpatrick (admitted pro hac vice) E-mail: Bradley.Humphreys@usdoj.gov
SUSMAN GODFREY L.L.P.
1301 Avenue of the Americas, 32nd Fl        Counsel for Defendants
New York, New York 10019
Tel.: (212) 336-8330
asubramanian@susmangodfrey.com
sard@susmangodfrey.com
ebarron@susmangodfrey.com
rkirkpatrick@susmangodfrey.com

Daniel J. Shih (admitted pro hac vice)
SUSMAN GODFREY L.L.P.
1201 Third Avenue, Suite 3800
Seattle, Washington 98101
Tel.: (206) 516-3880
dshih@susmangodfrey.com

Richard B. Katskee #27636
Kenneth D. Upton, Jr. (admitted pro hac vice)
AMERICANS UNITED FOR SEPARATION
OF CHURCH AND STATE
1310 L Street NW, Suite 200
Washington, DC 20005
Tel: (202) 466-3234
katskee@au.org
upton@au.org

Counsel for Plaintiff


                                           3
